DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 15 recites “one or more computer-readable storage media”, which is explicitly defined by the applicant’s specification para [113] as not including transitory signals per se, therefore, claims 15-20 are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, and 20 each recites the limitations “the model” and “the feature replication rate”. There is insufficient antecedent basis for these limitation in the claims.
	Regarding claims 7 and 14, the limitation “wherein the morphology signature, the motility signature, and the merged vector signature are generated via artificial intelligence algorithms” is unclear and confusing. Other than merely repeating the same language in para [9], the applicant’s specification does not describe anywhere in detail how such artificial intelligence generates the morphology signature, the motility signature, and the merged vector signature, therefore, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2019/0241929) in view of Hong et al. (USPAPN 2022/0156561).
Regarding claim 1, Son discloses:
extracting a morphology signature corresponding to one or more bacteria (see para [100], obtaining morphology characteristics (e.g., “size, shape, and spatial arrangement”) of microorganisms);
extracting a motility signature corresponding to the one or more bacteria (see para [7], [28], and [100], obtaining motility characteristics (e.g., “swimming kinematics”, such as “trajectory”, “velocity”, “run-and-tumble pattern”, etc.) of the microorganisms);
merging the morphology signature and the motility signature into a merged signature; and classifying the one or more bacteria based on the merged signature (see para [100], comparing both of the morphology characteristics and motility characteristics to known characteristics for recognizing the microorganisms).
However, Son does not disclose a merged vector signature (i.e., Son discloses that both of the morphology characteristics and motility characteristics of microorganisms are utilized for recognition, however, does not particularly disclose such utilization in a vector format).
In a similar field of endeavor of classifying microorganisms, Hong discloses a merged vector signature (see para [64]-[65], characteristics of microorganisms are arranged in a matrix/vector format for classifying with a neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Son with Hong, and extract morphology and motility characteristics of microorganisms for classification, as disclosed by Son, wherein the characteristics are arranged in a matrix/vector format for classification via a neural network, as disclosed by Hong, for the purpose of achieving accurate classification within a short amount of time (see Hong para [32]).
Regarding claim 2, Son further discloses wherein extracting the morphology signature is based on comparing a morphology of the one or more bacteria to a model correlating bacteria morphology with bacteria type (see rejection of claim 1, comparing the morphology characteristics to known characteristics).
Regarding claim 3, Son further discloses wherein the model corelating bacteria morphology with bacteria type includes features selected from a group comprising cell size, cell shape, cell length, cell diameter, cell volume, and gram stain type (see rejection of claim 1, the morphology characteristics include “size, shape, and spatial arrangement”).
Regarding claim 4, Son further discloses wherein extracting the motility signature is based on comparing a motility of the one or more bacteria to a model correlating bacteria motility with bacteria type (see rejection of claim 1, comparing the motility characteristics to known characteristics).
Regarding claim 5, Son further discloses wherein the model corelating bacteria motility with bacteria type includes features selected from a group comprising a run length, an average run length, a run velocity, an average run velocity, a tumble length, an average tumble length, a tumble velocity, an average tumble velocity, and a tumble interval (see rejection of claim 1, the motility characteristics include “trajectory”, “velocity”, “run-and-tumble pattern”, etc.).
Regarding claims 8-12 and 15-19, Son and Hong disclose everything claimed as applied above (see rejection of claims 1-5).

Allowable Subject Matter
Son and Hong do not disclose the subject matter recited in claims 6, 7, 13, 14, and 20, however, these claims are rejected under 35 U.S.C. 112(b). These claims would be allowable if amended to overcome the 112(b) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668